Citation Nr: 0410446	
Decision Date: 04/22/04    Archive Date: 04/30/04

DOCKET NO.  03-25 059	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Antonio E. Bendezu, Attorney at Law


ATTORNEY FOR THE BOARD

L. Cramp, Associate Counsel



INTRODUCTION

This case comes before the Board of Veterans Appeals (the Board) 
on appeal from an April 2003 rating decision of the Department of 
Veterans Affairs (VA) Regional Office in Lincoln, Nebraska (the 
RO).  

Procedural history

The veteran served on active duty from July 1964 to June 1966.  

In January 2003, the RO received the veteran's claims of 
entitlement to service connection for bilateral hearing loss and 
tinnitus.  In an April 2003 rating decision, the RO denied the 
claims.  The veteran disagreed with the April 2003 rating decision 
and initiated this appeal.  The appeal was perfected with the 
timely submission of the veteran's substantive appeal (VA Form 9) 
in August 2003.  


FINDINGS OF FACT

1.  The veteran has repeatedly refused without good cause or 
adequate reason to report for VA examination, as requested by the 
RO in March 2003.

2.  The veteran's service medical records so not indicate the 
presence of in-service ear injury or disease, and in April 1966 
the veteran denied such.

3.  The competent and probative evidence of record does not 
establish a relationship between the veteran's period of service 
and his current bilateral hearing loss.

4.  The competent and probative evidence of record does not 
establish a relationship between the veteran's period of service 
and his current tinnitus.



CONCLUSIONS OF LAW

1.  By not responding within one year to the March 2003 request of 
the RO for evidence necessary to make a decision on the merits of 
his appeal,  specifically by refusing to report for several 
scheduled VA examinations,  the veteran abandoned his claims. 38 
C.F.R. § 3.158 (2002).

2.  Service connection for bilateral hearing loss is not 
warranted. 38 U.S.C.A. §§ 1110, 1112, 1113 (West 2002); 38 C.F.R. 
§§ 3.303, 3.307, 3.309, 3.385 (2003).

3.  Service connection for tinnitus is not warranted. 38 U.S.C.A. 
§ 1110 (West 2002); 38 C.F.R. §§ 3.303 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran is seeking entitlement to service connection for 
bilateral hearing loss and tinnitus.  

In the interest of clarity, the Board will initially discuss 
certain preliminary matters.  The Board will then address the 
pertinent law and regulations and their application to the facts 
and evidence.

The Veterans  Claims Assistance Act of 2000 

The Board has given consideration to the provisions of the 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 
Stat. 2096 (2000) (VCAA) [codified as amended at 38 U.S.C.A. §§ 
5102, 5103, 5103A, 5107) (West 2002)].  This law eliminated the 
former statutory requirement that claims be well grounded.  Cf. 38 
U.S.C.A. § 5107(a) (West 1991).  The VCAA includes an enhanced 
duty on the part of VA to notify a claimant as to the information 
and evidence necessary to substantiate a claim for VA benefits.  
The VCAA also redefines the obligations of VA with respect to its 
statutory duty to assist claimants in the development of their 
claims.  Regulations implementing the VCAA have been enacted.  See 
66 Fed. Reg. 45,620 (Aug. 29, 2001) [to be codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a)].

Except for provisions pertaining to claims to reopen based on the 
submission of new and material evidence, the VCAA is applicable to 
all claims filed on or after the date of enactment, November 9, 
2000, or filed before the date of enactment but not yet final as 
of that date.  The provisions of the VCAA and the implementing 
regulations are, accordingly, applicable to this case.  See 
Holliday v. Principi, 14 Vet. App. 282-83 (2001) [the Board must 
make a determination as to the applicability of the various 
provisions of the VCAA to a particular claim].

The Board has carefully considered the provisions of the VCAA and 
the implementing regulations in light of the record on appeal, and 
for reasons expressed immediately below finds that the development 
of these issues has proceeded in accordance with the provisions of 
the law and regulations.

As stated above, the VCAA alters the legal landscape in three 
distinct ways: standard of review, notice and duty to assist.  The 
Board will now address these concepts within the context of the 
circumstances presented in this case.

Standard of review

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  38 U.S.C.A. § 
7104(a) (West 2002).  When there is an approximate balance of 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in resolving 
each such issue shall be given to the claimant.  38 U.S.C.A. § 
5107 (West 2002); 38 C.F.R. § 3.102 (2003) [reasonable doubt to be 
resolved in veteran's favor].  In Gilbert v. Derwinski, 1 Vet. 
App. 49, 53 (1990), the United States Court of Appeals for 
Veterans Claims (known as the United States Court of Veterans 
Appeals prior to March 1, 1999)(hereinafter, "the Court") stated 
that "a veteran need only demonstrate that there is an 
'approximate balance of positive and negative evidence' in order 
to prevail."  To deny a claim on its merits, the preponderance of 
the evidence must be against the claim.  See Alemany v. Brown, 9 
Vet. App. 518, 519 (1996), citing Gilbert 1 Vet. App. at 54.

Notice 

The VCAA requires VA to notify the claimant and the claimant's 
representative, if any, of any information and any medical or lay 
evidence not previously provided to the Secretary that is 
necessary to substantiate the claim.  As part of the notice, VA is 
to specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the evidence 
is to be provided by the claimant and which part, if any, VA will 
attempt to obtain on behalf of the claimant.  See 38 U.S.C.A. § 
5103 (West 2002); see also Quartuccio v. Principi, 16 Vet. App. 
183 (2002) [a letter from VA to an appellant describing evidence 
potentially helpful to the appellant but not mentioning who is 
responsible for obtaining such evidence did not meet the standard 
erected by the VCAA].

The Board observes that the veteran was notified by the April 2003 
rating decision, and by the August 2003 statement of the case 
(SOC) of the pertinent law and regulations, of the need to submit 
additional evidence on his claims, and of the particular 
deficiencies in the evidence with respect to his claims.  

More significantly, a letter was sent to the veteran in January 
2003 which was specifically intended to comply with the provisions 
of the VCAA.  Crucially, the veteran was informed by means of that 
letter of the information and medical or lay evidence that is 
necessary to substantiate the claims, of the evidence the veteran 
was required to provide and of the evidence VA would attempt to 
obtain on his behalf.  
The letter explained that VA would make reasonable efforts to help 
the veteran get evidence necessary to support his claims, such as 
medical records, employment records or records from federal 
agencies.  The letter also explained that the veteran was 
responsible for providing enough information about these records 
so that VA could request them.  It specifically enumerated 
examples of evidence he might provide, such as dates of medical 
treatment during service, statements from people who knew him in 
service and who know of any disability he might have had, records 
and statements from service medical personnel, employment physical 
examinations, medical evidence from hospitals, clinics and private 
physicians of treatment since military service, pharmacy 
prescription records and insurance examination reports.  The 
letter further requested that the veteran "send us any medical 
reports you have."  Or, if the veteran wanted assistance, he was 
informed that he could complete and return attached release forms.  

The RO sent another letter in July 2003 which provided information 
similar to the January 2003 letter.  It informed the veteran that 
his appeal was being processed and that he could still submit 
additional evidence.  The letter stated that "[I]f there are 
records that you'd like us to request, please complete and return 
the enclosed VA From 21-4142."  "Please submit or make us aware of 
additional evidence regarding your appeal."  "If there is any 
other evidence or information that you think will support your 
claim, please let us know."  The letter went on to list in detail 
what the evidence must show to establish the claims.  It also 
listed the evidence that had been received by the RO, the kinds of 
evidence the RO would obtain for the veteran and the kind of 
information he must provide.  

The Board finds that these documents properly notified the veteran 
of the information, and medical or lay evidence, not previously 
provided to the Secretary that is necessary to substantiate the 
claims, and properly indicated which portion of that information 
and evidence is to be provided by the veteran and which portion 
the Secretary would attempt to obtain on behalf of the veteran.  
The Board notes that even though the letters requested a response 
within 30 days, they also expressly notified the veteran that he 
had one year to submit the requested information and/or evidence, 
in compliance with 38 U.S.C.A. § 5103(b) [evidence must be 
received by the Secretary within one year from the date notice is 
sent].  

The Board notes that the fact that the veteran's claim was 
adjudicated by the RO in April 2003, prior to the expiration of 
the one-year period following the January 2003 notification of the 
veteran of the evidence necessary to substantiate his claim, does 
not render the RO's notice invalid or inadequate.  The recently 
enacted Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 107, 
117 Stat. 2651, ___ (Dec. 16, 2003) (to be codified at 38 U.S.C. §  
____), made effective from November 9, 2000, specifically 
addresses this issue and provides that nothing in paragraph (1) of 
38 U.S.C.A. § 5103 shall be construed to prohibit the Secretary 
from making a decision on a claim before the expiration of the 
one-year period referred to in that subsection.

In this case, the letter sent to the veteran expressly notified 
him that he had one year to submit the requested information 
and/or evidence, in compliance with 38 U.S.C.A. § 5103(b).  In 
addition, the January 2003 notice was sent prior to adjudication 
of the issue by the RO.  Therefore, the Board finds that the 
veteran was notified properly of his statutory rights.

Duty to assist 

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary to 
substantiate a claim for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the assistance 
provided by VA shall include providing a medical examination or 
obtaining a medical opinion when such an examination or opinion is 
necessary to make a decision on the claim.  An examination is 
deemed "necessary" if the record does not contain sufficient 
medical evidence for VA to make a decision on the claim.  See 38 
U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2003).

The Board finds that under the circumstances presented in this 
case reasonable efforts have been made by the RO to assist the 
veteran in obtaining evidence necessary to substantiate his 
claims.

The veteran submitted a private audiologist's report and opinion 
along with his claim for service connection in January 2003.  The 
RO obtained the veteran's service medical records.  The RO then 
attempted to schedule him for a VA examination.  As will be 
discussed in more detail below, the veteran refused to attend a VA 
examination which was deemed necessary to decide his claims.  

It is clear that VA has done its utmost to develop the evidence 
with respect to the veteran's claim.  Any failure to develop this 
claim rests with the veteran himself.  The Court has held that 
VA's duty to assist the veteran in developing the facts and 
evidence pertinent to a veteran's claim is not a one-way street.  
See Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  It is the 
responsibility of veterans to cooperate with VA.  See Caffrey v. 
Brown, 6 Vet. App. 377, 383 (1994); Olson v. Principi, 3 Vet. App. 
480, 483 (1992).

There is no indication that there currently exists any evidence 
which has a bearing on this case which has not been obtained.  In 
a February 2003 VA Form 21-4138, the veteran stated that he had no 
further information or evidence to submit relating to his claim 
for hearing loss and tinnitus.  He requested that his claims be 
adjudicated with the evidence submitted.

The veteran has been accorded ample opportunity to present 
evidence and argument in support of his appeal.  The veteran was 
informed of his right to a hearing and was presented several 
options for presenting personal testimony; he indicated in his 
substantive appeal that he did not want a BVA hearing and he did 
not request a hearing before the RO.  

In short, the Board has carefully considered the provisions of the 
VCAA in light of the record on appeal, and for the reasons 
expressed above finds that the development of these claims has 
been consistent with the provisions.  In light of the veteran's 
disinclination to fully cooperate with the process, all reasonable 
efforts were made by VA to obtain evidence necessary to 
substantiate the veteran's claims.  Under these circumstances, the 
Board can identify no further development that would avail the 
veteran or aid the Board's inquiry.  See Soyini v. Derwinski, 1 
Vet. App. 540, 546 (1991).  Accordingly, the Board will proceed to 
a decision on the merits.   

Factual background

The veteran's DD-214 form shows that he served in the artillery.
Service medical records show no notation or diagnosis of a disease 
or injury affecting the veteran's hearing.  In an April 1966 
report of medical history which was prepared in connection with 
his separation physical examination, the veteran specifically 
denied ear problems and head injuries. 

Puretone averages measured at entry into service were as follows:

	500 Hz	1000 Hz	2000 Hz	3000 Hz	4000 Hz	
Right	-5dB		-5dB		-10dB		-5		-10dB	 
Left	-5dB		-5dB		10dB		5		5dB 	

Puretone averages measured at separation from service were as 
follows:

	500 Hz	1000 Hz	2000 Hz	3000 Hz	4000 Hz	
Right	10dB		10dB		10dB				5dB	 
Left	10dB		10dB		5dB				10dB 	

There is no pertinent evidence from 1966, when the veteran left 
military service, until 2003, when he filed his claim of 
entitlement to service connection.

A December 2002 audiology report submitted with the veteran's 
claim shows a puretone average for the left ear of 61.25.  The 
average for the right ear was 57.5.  Averages were given for the 
frequencies 1000, 2000 3000 and 4000 Hertz.  Individual readings 
for each frequency were not provided. The audiologist, C.A.F., 
M.C.D., diagnosed severe high frequency sensorineural hearing loss 
and tinnitus bilaterally.  Speech discrimination scores for the 
Maryland CNC test were 84 percent bilaterally when tested at the 
most comfortable listening level.  In an accompanying letter dated 
January 2, 2003 the audiologist concluded that from the veteran's 
history of being exposed to the noise of machine guns and 
artillery in service during the 1960's, "it is quite likely that 
this was the beginning of your hearing loss.  The type and degree 
of your hearing level on your audiogram is consistent with noise 
induced hearing loss.  Also your decreased auditory discrimination 
ability and tinnitus would tend to confirm this."  

Upon receipt of the veteran's claim in January 2003, the RO 
reviewed the veteran's medical history and determined that a VA 
examination and nexus opinion was necessary, given the essentially 
negative evidence in service at separation as well as a 35 year 
negative history after separation from service.  A February 2003 
report of contact with the veteran shows that a VA examination was 
scheduled but was canceled at the veteran's request.  The veteran 
informed the RO that he would submit a private examination and 
opinion instead.  However, no additional evidence was sent.  In 
March 2003, the RO received a statement from the veteran that he 
had no further evidence to submit.  

In March 2003, the RO again sent the veteran a letter notifying 
him that an examination was necessary and that one would be 
scheduled.  The veteran failed to report for that examination, 
which was scheduled for March 10, 2003.  The examination was then 
rescheduled for March 26, 2003.  The veteran failed to report for 
that examination as well.  The veteran provided no specific reason 
for his failure to report.  

In April 2003, the veteran submitted a VA Form 21-4138, Statement 
in Support of Claim] stating that he had submitted evidence that 
complied with VA regulations governing service connection for 
hearing loss and therefore no VA examination was required.  
Attached was a photocopy of the December 2002 audiologist report, 
with several additions marked in red ink by an unidentified hand.  

The RO scheduled another examination for June 27, 2003.  An 
appointment letter was sent to the veteran on June 30, 2003.  The 
veteran again failed to report for the examination.  

In August 2002, the veteran submitted his substantive appeal.  In 
essence, he requested that his claims be decided on the evidence 
then of record.  He referred to a July 2003 addendum to the 
December 2002 examination report, signed by C.A.F., the 
audiologist who signed the December 2002 examination report, which 
reiterated Mr. F.'s opinion that the veteran's hearing loss and 
tinnitus began due to noise exposure in service. 



Pertinent Law and Regulations 

Service connection - in general 

In general, service connection may be granted for disability or 
injury incurred in or aggravated by active military service.  38 
U.S.C.A. § 1110 (West 2002).

Notwithstanding the above, service connection may be granted for 
disability shown after service, when all of the evidence, 
including that pertinent to service, shows that it was incurred in 
service.  38 C.F.R. § 3.303(d) (2003); Cosman v. Principi, 3 Vet. 
App. 303, 305 (1992).

In order to establish service connection for the claimed disorder, 
there must be (1) medical evidence of a current disability; (2) 
medical, or in certain circumstances, lay evidence of in-service 
incurrence or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in-service disease or 
injury and the current disability.  See Hickson v. West, 12 Vet. 
App. 247, 253 (1999).  The determination as to whether these 
requirements are met is based on an analysis of all the evidence 
of record and the evaluation of its credibility and probative 
value.  Baldwin v. West, 13 Vet. App. 1, 8 (1999).

Service connection -- hearing loss

Where a veteran served continuously for 90 days or more during a 
period of war and an organic disease of the nervous system 
becomes, to include sensorineural hearing loss, becomes  manifest 
to a degree of 10 percent within one year from date of termination 
of such service, such disease shall be presumed to have been 
incurred in service, even though there is no evidence of such 
disease during the period of service.  38 U.S.C.A. §§ 1101, 1112, 
1113 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2003).

Service connection for impaired hearing shall only be established 
when hearing status as determined by audiometric testing meets 
specified pure tone and speech recognition criteria.  Audiometric 
testing measures threshold hearing levels (in decibels) over a 
range of frequencies (in Hertz).  Hensley v. Brown, 5 Vet. App. 
155, 158 (1993).  The determination of whether a veteran has a 
disability based on hearing loss is governed by 38 C.F.R. § 3.385.  
For the purposes of applying the laws administered by VA, impaired 
hearing will be considered to be a disability when the auditory 
threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 
Hertz is 40 decibels or greater; or when the auditory thresholds 
for at least three of the frequencies 500, 1000, 2000, 3000, or 
4000 Hertz are 26 decibels or greater; or when speech recognition 
scores using the Maryland CNC Test are less than 94 percent. 38 
C.F.R. § 3.385 (2003).

Abandoned claims

Except as otherwise provided, where evidence requested in 
connection with an original claim, a claim for increase or to 
reopen or for the purpose of determining continued entitlement is 
not furnished within one year after the date of request, the claim 
will be considered abandoned.  After the expiration of one year, 
further action will not be taken unless a new claim is received.  
38 C.F.R. § 3.158(a) (2003).

Where the veteran fails without adequate reason to respond to an 
order to report for Department of Veterans Affairs examination 
within 1 year from the date of request and payments have been 
discontinued, the claim for such benefits will be considered 
abandoned.  38 C.F.R. § 3.158(b) (2003).

Analysis

The veteran is seeking entitlement to service connection for 
bilateral hearing loss and tinnitus.  Due to the similar medical 
history and evidence related to these claims as well as the 
similar disposition of the issues, the Board will address them in 
a common discussion.

For reasons which will be explained in detail below, the Board 
finds that the veteran has abandoned his claims within the meaning 
of 38 C.F.R. § 3.158.

As discussed in the VCAA and factual background sections above, 
the veteran did not report for several scheduled VA examinations.  
The veteran has not provided any reason for failing to report for 
the several scheduled examinations.  

The Board initially finds that the veteran did not indicate any 
good cause for his failure to report for VA examination.  His 
submissions to the RO indicate that he wished his claim to be 
decided exclusively on the report of Mr. F.; the conclusion which 
must be drawn is that that he deliberately refused to report for 
VA examinations.  It is clear that by repeatedly failing to report 
for an examination, he has willfully refused to provide evidence 
requested in connection with his original service connection 
claims.

The veteran has in essence argued since he has provided a private 
report and opinion, no VA examination is required.  Although not 
specifically cited, it appears that he may be relying on 38 C.F.R. 
§ 3.326(b), which allows for a claim to be rated on an examination 
report without the need for further examination "provided that it 
is otherwise adequate for rating purposes".   

However, determining the adequacy of the evidence is not the 
responsibility of the claimant; it is the responsibility of VA.  
See 38 C.F.R. § 3.159(c)(4).  In carrying out this responsibility, 
RO adjudicators determined that the evidence of record was 
insufficient to support a fully-informed decision on the merits of 
the veteran's claims and that VA examination was necessary.  The 
RO informed the veteran of this by letter in March 2003 and 
attempted numerous times to obtain more pertinent evidence, by 
scheduling the veteran for an examination.  The veteran has 
foreclosed further inquiry into this matter by refusing to submit 
to examination.  

The RO's decision that further examination by VA was necessary is 
not unreasonable.  The December 2003 examination, January 2003 
nexus opinion and July 2003 addendum from Mr. F. are notably 
deficient.  There is no indication that Mr. F. reviewed the 
veteran's service medical records; it appears that the nexus 
opinion was based exclusively on the veteran's reported history.  
There is no explanation of the 35 plus year gap between the 
veteran's military service and the initial diagnosis of hearing 
loss and tinnitus.  Post-service noise exposure, or lack of such 
exposure, was not mentioned.  In short, if this examination had 
been done by VA, it would have been returned as inadequate.  See 
38 C.F.R. § 4.2 (2003) [if an examination report does not contain 
sufficient detail, it is incumbent upon the rating board to return 
the report as inadequate for evaluation purposes]; see also Green 
v. Derwinski, 1 Vet. App. 121 (1991)
    
The Board observes that the veteran appears to be attempting to 
manipulate the VA adjudication system so that only limited 
evidence which could be interpreted as supportive of the veteran's 
claim would be considered.  This situation is similar to that in 
Wood, supra.  In that case, as here, the veteran argued that the 
evidence of record, although incomplete in part because of his own 
unwillingness to cooperate with the efforts of the VA to develop 
his case, was sufficient to support a grant.  The Court stated 
that because certain health professionals accepted the veteran's 
account of his military history as truthful, does not mean that 
the Board was required to do the same.  According to the Court, 
such a conclusion misconceives the role of the Board.  The Board 
has the duty to assess the credibility and weight to be given to 
the evidence.  See Wood, 1 Vet. App. at 193.  

The Board finds that the fact pattern presented in this case is 
quite similar to that found in a non-precedential but persuasive 
opinion by a single judge of the Court.  See Bethea v. Derwinski, 
252, 254 (1992) [a non-precedential Court decision may be cited 
"for any persuasiveness or reasoning it contains"].  In Maged v. 
West, U.S. Vet. App. No. 97-1517 (January 8, 1999), the claimant 
refused to report for VA examination.  The Court characterized the 
appellant's behavior as actively thwarting attempts by the VA to 
obtain the necessary medical evidence to adjudicate his claim.  
See Maged, slip opinion at 16-17.  The Court then held that the 
appellant had not shown good cause for his refusal to attend a VA 
examination and affirmed the Board's denial of service connection.  
Of particular interest in light of this case is the following 
quote: "By demanding the right to approve or disapprove any 
medical evidence before it is entered into his record, the 
appellant has attempted to manipulate the evidence in his favor."  
See Maged, slip op. at 17-18.

It is plain from the record before the Board that the veteran has 
been advised of what was required of him to adjudicate his claims 
and he has failed to comply. 
See Connolly v. Derwinski, 1 Vet. App. 566, 569 (1991).  In Morris 
v. Derwinski, 1 Vet. App. 260 (1991), the Court held that a 
veteran's abandonment of his claim for service connection based 
upon his failure to respond to a request for additional evidence 
could not be waived or set aside on grounds of alleged ignorance 
of regulatory requirements.  The Court in Morris noted that the 
Supreme Court had held that everyone dealing with the Government 
was charged with knowledge of Federal statutes and lawfully 
promulgated agency regulations, citing Fed. Crop Ins. Corp. v. 
Merrill, 332 U.S. 380 (1947).  The Court found that even though 
the veteran may have been ignorant of the abandonment provisions 
of 38 C.F.R. § 3.158(a), he was necessarily charged with knowledge 
of the regulation. Here, the veteran was plainly on notice of the 
necessity of submitting additional evidence.
 
The Board is of course aware of due process concerns which may 
arise in connection with cases, such as this, in which a veteran's 
claim is being denied based on failure to adhere to VA regulations 
rather than the Board considering evidentiary merits of the issue 
on appeal.  Cf. Swan v. Brown, 9 Vet. App. 450 (1996) and cases 
cited therein. In this case, for the reasons stated below, the 
Board believes that any due process concerns have been satisfied.

The Board acknowledges that it has decided the present appeal as 
to this claim on a different legal basis than the RO did. In the 
August 2003 statement of the case, although the RO emphasized the 
fact that the veteran failed to respond to its request for 
evidence, it denied the veteran's claim on the merits rather than 
as being abandoned. When the Board addresses in its decision a 
question that has not been addressed by the RO it must consider 
whether the veteran has been given adequate notice to respond and, 
if not, whether she has been prejudiced thereby.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993).  The Board concludes, however, that 
the veteran has been accorded ample opportunity to fully present 
his claim. As has been described above, he has been provided with 
ample notice from the RO.  In particular, she was put on notice by 
the August 2003 SOC that his claims had been denied and that his 
failure to respond to a request for evidence was a contributing 
factor. 

In summary, the veteran's refusal to submit to a VA examination 
without good cause amounts to an abandonment of his claims under 
38 C.F.R. § 3.158 and his claims are denied on that basis.

The Board has the fundamental authority to decide a claim in the 
alternative.  See Luallen v. Brown, 8 Vet. App. 92, 95-6 (1995), 
citing Holbrook v. Brown, 8 Vet. App. 91, 92 (1995).  Although as 
explained above the Board finds that the veteran has abandoned his 
claim by refusing to report for a VA examination, in the 
alternative, the Board further concludes that a preponderance of 
the evidence of record is against the veteran's claims.

As noted above, in order for service connection to be granted, 
three elements must be present: (1) a current disability; (2) in-
service incurrence of such disability; and (3) medical nexus.  See 
Hickson, supra.

The December 2002 audiologist's report provides a diagnosis of 
bilateral hearing loss and tinnitus.  Thus, the first Hickson 
element, current disability, is met.  

With respect to the second Hickson element, the service medical 
records provide no record of any injury or disease affecting the 
veteran's hearing during service.  His self report of his in-
service medical history, completed in April 1966, mentioned minor 
injuries such as a cut finger but made not mention of ear injuries 
or disease.  He specifically responded "no" to questions 
concerning ear trouble, running ears, hearing loss and history of 
head injury.  The first complaint and identification of either 
condition does not appear in the medical record until the December 
2002 audiology report, more than 35 years after separation.   

Given the veteran's assignment to an artillery unit, the Board has 
no reason to doubt that he was most likely exposed to noise during 
service.  However, noise exposure is not the same as injury or 
disease, and in order for service connection to be granted there 
must be a showing of an injury or disease during service.  To the 
extent that the veteran himself is contending the he sustained an 
injury to the ears during  service, it is now well established 
that laypersons without medical training, such as the veteran are 
not competent to comment on medical matters such as date of onset 
or cause of a disability.  See Espiritu v. Derwinski, 2 Vet. App. 
492, 494-5 (1992); see also 38 C.F.R. § 3.159 (a)(1) [competent 
medical evidence means evidence provided by a person who is 
qualified through education, training, or experience to offer 
medical diagnoses, statements, or opinions]. 

Because hearing loss was not diagnosed within a year of 
separation, the presumptive provisions of 38 U.S.C.A. §§ 1112, 
1113; 38 C.F.R. §§ 3.307, 3.309 are not applicable.

In short, due to the absence of any objective evidence of any 
complaint of or other reference to hearing loss or ringing in the 
ears during service, and in light of the veteran's denial of such 
problems in April 1966, the Board finds that the second Hickson 
element has not been met for either condition.  See Curry v. 
Brown, 7 Vet. App. 59, 68 (1994) [contemporaneous evidence has 
greater probative value than history as reported by the veteran].  

With respect to the third Hickson element, the evidence in essence 
consists of the nexus opinion of an audiologist, C.A.F., based on 
the veteran's own reports of noise exposure during service.  As 
discussed above, the January 2003 and July 2003 statements of 
C.A.F. are the only evidence of record pertinent to the question 
of whether the veteran's hearing loss and tinnitus had their 
inception during his period of service. This is due to the 
veteran's refusal to report for VA examination.  

The Board declines to give the nexus opinion of C.A.F. any  
probative weight.    
C.A.F. did not review the veteran's service medical records and 
his opinion was based entirely upon the veteran's own reported 
history.  As noted above, the service medical records show no ear 
disease or injury in service, and the veteran denied any such 
problems in connection with his separation physical examination in 
April 1966.  In addition, Mr. F. did not explain the over 35 year 
gap between the in-service noise exposure and the first 
identification of hearing loss and tinnitus in December 2002.

The Court has held on a number of occasions that a medical opinion 
premised upon an unsubstantiated account of a claimant is of no 
probative value.  See, e.g., Swann v. Brown, 5 Vet. App. 229, 233 
(1993) [generally observing that a medical opinion premised upon 
an unsubstantiated account is of no probative value, and does not 
serve to verify the occurrences described]; Reonal v. Brown, 5 
Vet. App. 458, 461 (1993) [the Board is not bound to accept a 
physician's opinion when it is based exclusively on the 
recitations of a claimant].

In the absence of probative evidence which links the veteran's 
current hearing loss and tinnitus to his military service, the 
Board finds that Hickson element (3) is also not met.

In summary, in the alternative the Board finds that a 
preponderance of the evidence is against the veteran's claims, and 
they are also denied on that basis.


ORDER

Service connection for bilateral hearing loss is denied.

Service connection for bilateral tinnitus is denied.



	                        
____________________________________________
	Barry F. Bohan
	Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or 
Board) is the final decision for all issues addressed in the 
"Order" section of the decision.  The Board may also choose to 
remand an issue or issues to the local VA office for additional 
development.   If the Board did this in your case, then a "Remand" 
section follows the "Order."  However, you cannot appeal an issue 
remanded to the local VA office because a remand is not a final 
decision. The advice below on how to appeal a claim applies only 
to issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not 
need to do anything.  We will return your file to your local VA 
office to implement the BVA's decision.  However, if you are not 
satisfied with the Board's decision on any or all of the issues 
allowed, denied, or dismissed, you have the following options, 
which are listed in no particular order of importance: 
* Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
* File with the Board a motion for reconsideration of this 
decision
* File with the Board a motion to vacate this decision 
* File with the Board a motion for revision of this decision based 
on clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to 
also: 
* Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a 
motion to vacate, or a motion for revision based on clear and 
unmistakable error with the Board, or a claim to reopen at the 
local VA office.  None of these things is mutually exclusive - you 
can do all five things at the same time if you wish.  However, if 
you file a Notice of Appeal with the Court and a motion with the 
Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the 
Court before you file a motion with the BVA, the BVA will not be 
able to consider your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 
days from the date this decision was mailed to you (as shown on 
the first page of this decision) to file a Notice of Appeal with 
the United States Court of Appeals for Veterans Claims.  If you 
also want to file a motion for reconsideration or a motion to 
vacate, you will still have time to appeal to the Court.  As long 
as you file your motion(s) with the Board within 120 days of the 
date this decision was mailed to you, you will then have another 
120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  
You should know that even if you have a representative, as 
discussed below, it is your responsibility to make sure that your 
appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans 
Claims?  Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure 
for filing a Notice of Appeal, the filing fee (or a motion to 
waive the filing fee if payment would cause financial hardship), 
and other matters covered by the Court's rules directly from the 
Court. You can also get this information from the Court's web site 
on the Internet at www.vetapp.uscourts.gov, and you can download 
forms directly from that website.  The Court's facsimile number is 
(202) 501-5848. 

To ensure full protection of your right of appeal to the Court, 
you must file your Notice of Appeal with the Court, not with the 
Board, or any other VA office. 

How do I file a motion for reconsideration? You can file a motion 
asking the BVA to reconsider any part of this decision by writing 
a letter to the BVA stating why you believe that the BVA committed 
an obvious error of fact or law in this decision, or stating that 
new and material military service records have been discovered 
that apply to your appeal. If the BVA has decided more than one 
issue, be sure to tell us which issue(s) you want reconsidered. 
Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA FORM
JUN 2003 (RS) 
 4597
Page 1
CONTINUED


Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you 
also plan to appeal this decision to the Court, you must file your 
motion within 120 days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the 
BVA to vacate any part of this decision by writing a letter to the 
BVA stating why you believe you were denied due process of law 
during your appeal. For example, you were denied your right to 
representation through action or inaction by VA personnel, you 
were not provided a Statement of the Case or Supplemental 
Statement of the Case, or you did not get a personal hearing that 
you requested. You can also file a motion to vacate any part of 
this decision on the basis that the Board allowed benefits based 
on false or fraudulent evidence.  Send this motion to the address 
above for the Director, Management and Administration, at the 
Board.  Remember, the Board places no time limit on filing a 
motion to vacate, and you can do this at any time. However, if you 
also plan to appeal this decision to the Court, you must file your 
motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis 
of clear and unmistakable error? You can file a motion asking that 
the Board revise this decision if you believe that the decision is 
based on "clear and unmistakable error" (CUE).  Send this motion 
to the address above for the Director, Management and 
Administration, at the Board. You should be careful when preparing 
such a motion because it must meet specific requirements, and the 
Board will not review a final decision on this basis more than 
once. You should carefully review the Board's Rules of Practice on 
CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on 
filing a CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to 
reopen your claim by simply sending them a statement indicating 
that you want to reopen your claim.  However, to be successful in 
reopening your claim, you must submit new and material evidence to 
that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always 
represent yourself in any claim before VA, including the BVA, but 
you can also appoint someone to represent you.  An accredited 
representative of a recognized service organization may represent 
you free of charge.  VA approves these organizations to help 
veterans, service members, and dependents prepare their claims and 
present them to VA. An accredited representative works for the 
service organization and knows how to prepare and present claims. 
You can find a listing of these organizations on the Internet at: 
www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is 
not a lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than 
before VA, then you can get information on how to do so by writing 
directly to the Court.  Upon request, the Court will provide you 
with a state-by-state listing of persons admitted to practice 
before the Court who have indicated their availability to 
represent appellants.  This information is also provided on the 
Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for 
a claim involving a home or small business VA loan under Chapter 
37 of title 38, United States Code, attorneys or agents cannot 
charge you a fee or accept payment for services they provide 
before the date BVA makes a final decision on your appeal. If you 
hire an attorney or accredited agent within 1 year of a final BVA 
decision, then the attorney or agent is allowed to charge you a 
fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the 
Court.  VA cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or 
agent may charge you a reasonable fee for services involving a VA 
home loan or small business loan.  For more information, read 
section 5904, title 38, United States Code. 

In all cases, a copy of any fee agreement between you and an 
attorney or accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion 
asking the Board to do so. Send such a motion to the address above 
for the Office of the Senior Deputy Vice Chairman at the Board. 


VA FORM
JUN 2003 (RS) 
 4597
Page 2



